TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 27, 2014



                                      NO. 03-13-00016-CR


                                  The State of Texas, Appellant

                                                 v.

                                    Tri Minh Tran, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order entered by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was reversible error in the trial court’s order.

Therefore, the Court reverses the trial court’s order and remands the case for further proceedings.

The appellee shall pay all costs relating to this appeal, both in this Court and the court below.